Citation Nr: 1228885	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1990.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of hypertension in service or within one year of service separation.

2.  The Veteran's currently diagnosed hypertension is not shown to be related to active duty service, or any incident therein, or to have been caused or aggravated by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active military service, may not be presumed to have been incurred in service, and was not the result of or proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's September 2007, March 2011 and January 2012 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Mayfield v. Nicholson, 444 F.3D 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notification followed by readjudication of the claim by the RO).  With respect to the Dingess requirements, the RO's September 2007, March 2011 and January 2012 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Nearly all of the Veteran's service treatment records are determined to be unavailable in this case.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In December 2007, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The NPRC sent the copies of medical records in microfiche form, which only included the Veteran's December 1969 enlistment examination report, and indicated that no other additional service treatment records were available.  In April 2008, the RO notified the Veteran of the unavailability of the records and requested any service treatment records in his possession.  In compliance with the Board's December 2011 remand, the RO also contacted from the Moncrief Army Community Hospital in January 2012 in an attempt to obtain any clinical/inpatient records relating to the Veteran; however, the RO was advised that no treatment records were located in that facility.  Consequently, in a February 2012 letter, the Veteran was properly notified that the records could not be located and information was requested to obtain the missing records from alternate sources.  The Veteran was also informed of the types of evidence that could substitute for service treatment records.  See 38 C.F.R. § 3.159(e).  However, no additional information was submitted by the Veteran.  Under these circumstances, the Board believes that the heightened duty to assist has been satisfied in this case.  

Furthermore, the Veteran was provided with multiple VA examinations to determine the etiology of hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In compliance with the Board's December 2011 remand, an additional VA medical opinion was obtained in February 2012 as to whether the Veteran's hypertension was related his service-connected diabetes mellitus, Type II.  The Board finds this VA examination adequate as it was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the examiner stated that he was unable to provide an opinion as to the etiology of the Veteran's current hypertension without resorting to speculation, he provided an explanation as to why an opinion could not be made.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

Based on the foregoing, the Board concludes that there has been substantial compliance with its December 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  A minimum compensable evaluation of 10 percent is assigned with diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Historically, the Veteran served in the Army from January 1970 to May 1990.  The Veteran claims that his hypertension is related to his active duty service or is secondary to service-connected diabetes mellitus, type II.  To that effect, the Veteran claimed in his July 2008 notice of disagreement that his hypertension was aggravated by and was secondary to his service-connected diabetes mellitus, Type II.

As noted above, the only available service treatment record is the December 1969 enlistment examination report, which showed a blood pressure reading of 134/78 millimeters mercury (mmHg.), which is normal under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

After separation from service, a June 2004 private treatment report stated that the Veteran was previously seen in November 2002, at which time he was started on Altace for hypertension.  The Veteran's blood pressure reading was 158/80 mmHg and he was started on Lisinopril.

In a July 2004 private treatment report, the Veteran's blood pressure reading was 122/80.  It was noted that the Veteran's hypertension was in good control with Lisinopril.  Private treatment reports from J.D., M.D., dated from November 2004 through February 2006 noted assessments of essential benign hypertension, which was stable on medication.  

Private treatment records from M.J.F., M.D., dated from June 2006 to June 2007, show consistent diagnoses of essential hypertension.  A July 2006 treatment report noted a past history of hypertension for two years.

The Veteran was afforded a VA hypertension examination in June 2009.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported that a diagnosis of hypertension was made six years previously and that he was never told of hypertension during his active duty service.  He reported that his current symptoms associated with hypertension included lightheadedness and headaches.  He was currently taking medication.  His blood pressure readings at the examination was 126/83, 127/81, and 130/81 mmHg.  The June 2009 VA examiner stated that the question of whether the Veteran's hypertension was related to his military service could not be resolved without resorting to mere speculation because the Veteran reported that his hypertension was diagnosed six years previously and that he was never told of hypertension during his active duty military service.

The Veteran underwent another VA hypertension examination in February 2012.  The VA examiner noted a diagnosis of hypertension.  The Veteran reported being told that he had high blood pressure at Ft. Jackson after returning from Panama in 1976.  The Veteran's treatment included taking continuous medication for hypertension.  It was noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  On physical examination, the blood pressure readings were 132/97, 127/85, and 144/87 mmHg.  The VA examiner opined that "[I] cannot conclude if his hypertension is related to military service without resorting to mere speculation" due to the absence of the Veteran's service treatment records other than his enlistment examination.  The examiner further noted that the Veteran's diabetes mellitus, Type II, was diagnosed in 2003 and there was no official diagnosis with treatment for hypertension until 2002.  The examiner concluded that hypertension predated diabetes mellitus and was otherwise well-controlled on medication and was not aggravated by his diabetes.  

After reviewing the evidence of record, the Board finds that there is a current diagnosis of hypertension.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the Board finds that the competent and credible evidence of record does not link the Veteran's current hypertension to his active duty service.  To that effect, the Veteran's service treatment records are determined to be unavailable in this case.  However, after separation from service, there is no showing of continuity of symptomatology.  The first post-service evidence of record demonstrating treatment for or a diagnosis of hypertension is dated in June 2004, which noted that the initial treatment for hypertension was started in 2002, approximately 12 years after the his service separation.  This period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Concerning this, during the October 2011 Board hearing, the Veteran and his wife testified that the Veteran often experienced headaches, sweats, and high blood pressure readings since he was stationed in Panama, and then was diagnosed with hypertension when he was transferred to Ft. Jackson around 1987 or 1989.  Their statements regarding the high blood pressure readings, which are capable of lay observation, are competent evidence of what they actually observed and were within the realm of their personal knowledge.  See Layno v. Brown, 6 Vet. App.  465, 469-70 (1994).  However, the lay statements regarding the initial diagnosis of hypertension are not consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  To that end, despite the Veteran's reported of history of high blood pressure and the resulting diagnosis of hypertension in service in 1987 or 1989 while he was stationed in Ft. Jackson, the Veteran also reported during the June 2009 VA examination that a diagnosis of hypertension was made six years previously and that he was never told of hypertension during his active duty service.  The Board therefore concludes that the lay statements of record, to the extent they concern the initial diagnosis of hypertension in service, are not credible.

As such, the evidence of record does not show that the Veteran's hypertension was manifested to a compensable degree within the year after active service.  In fact, the first postservice evidence noting the Veteran's blood pressure reading in June 2004 demonstrates that even then, his hypertension was not manifested to a compensable degree.  Therefore, service connection for hypertension is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, the Board finds that the medical evidence does not relate the Veteran's hypertension to his military service or to his service-connected diabetes.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The only competent opinions of record as to whether the Veteran's current hypertension is related to his active service are negative to his claim.  In June 2009, the VA examiner opined that the question of whether the Veteran's hypertension was related to his military service could not be resolved without resorting to mere speculation because the Veteran reported that his hypertension was diagnosed only six years previously and that the Veteran was never told of hypertension during his active duty military service.  Similarly, the February 2012 VA examiner concluded that "[I] cannot conclude if his hypertension is related to military service without resorting to mere speculation" after he reviewed the Veteran's complete claims folder and considered the lay assertions made by the Veteran.  Statements like this from the VA examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Furthermore, the February 2011 VA examiner concluded that the Veteran's hypertension was not casually related to his diabetes.  Specifically, the examiner mentioned that the Veteran's hypertension predated diabetes mellitus and was otherwise well-controlled on medication and was not aggravated by his diabetes.  

To extent that the Veteran contends that his hypertension was incurred in or due to military service, the inservice episodes of high blood pressure, or by his service-connected diabetes, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, that is not the case here because incurrence of hypertension or interrelationship between hypertension and diabetes are complex medical issues not capable of lay observation.  These issues do not lie within the range of common experience or common knowledge, but require special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that hypertension was the result of his military service or diabetes.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for hypertension.  Id.  

Upon review and consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


